United States Securities and Exchange Commission Washington, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) (310)255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2009 Common Shares of beneficial interest, 121,299,341 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION 3 Item1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2009and December31, 2008 (unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2009 and 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 30 Item4. Submission of Matters to a Vote of Security Holders 30 Item5. Other Information 30 Item6. Exhibits 31 SIGNATURES 32 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (unaudited and in thousands, except for share data) March 31, 2009 December 31, 2008 Assets Investment in real estate: Land $ 835,366 $ 900,213 Buildings and improvements 5,011,643 5,528,567 Tenant improvements and lease intangibles 506,386 552,536 6,353,395 6,981,316 Less: accumulated depreciation (522,864) (490,125) Net investment in real estate 5,830,531 6,491,191 Cash and cash equivalents 29,827 8,655 Tenant receivables, net 1,189 2,197 Deferred rent receivables, net 33,436 33,039 Interest rate contracts 165,311 176,255 Acquired lease intangible assets, net 15,632 18,163 Investment in unconsolidated real estate fund 100,775 ─ Other assets 28,891 31,304 Total assets $ 6,205,592 $ 6,760,804 Liabilities Secured notes payable, including loan premium $ 3,277,256 $ 3,692,785 Accounts payable and accrued expenses 71,298 69,215 Security deposits 32,500 35,890 Acquired lease intangible liabilities, net 165,649 195,036 Interest rate contracts 359,360 407,492 Dividends payable 12,150 22,856 Other liabilities ─ 57,316 Total liabilities 3,918,213 4,480,590 Equity Douglas Emmett, Inc. stockholders’ equity: Common stock, $0.01 par value 750,000,000 authorized, 121,499,341 and 121,897,388 outstanding at March 31, 2009 and December 31, 2008, respectively. 1,215 1,219 Additional paid-in capital 2,284,999 2,284,429 Accumulated other comprehensive income (251,666) (274,111) Accumulated deficit (250,364) (236,348) Total Douglas Emmett, Inc. stockholders’ equity 1,784,184 1,775,189 Noncontrolling interests 503,195 505,025 Total equity 2,287,379 2,280,214 Total liabilities and equity $ 6,205,592 $ 6,760,804 See notes to consolidated financial statements. 3 Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except for share data) Three Months Ended March 31, 2009 2008 Revenues Office rental: Rental revenues $ 108,546 $ 99,016 Tenant recoveries 7,966 6,009 Parking and other income 17,634 16,576 Total office revenues 134,146 121,601 Multifamily rental: Rental revenues 16,187 17,224 Parking and other income 1,084 983 Total multifamily revenues 17,271 18,207 Total revenues 151,417 139,808 Operating expenses Office expense 40,312 35,921 Multifamily expense 4,517 4,300 General and administrative 6,351 5,285 Depreciation and amortization 61,074 56,749 Total operating expenses 112,254 102,255 Operating income 39,163 37,553 Gain on disposition of interest in unconsolidated real estate fund 5,573 ─ Interest and other income 2,914 409 Loss,including depreciation, from unconsolidated real estate fund (678) ─ Interest expense (49,222) (41,203) Net loss (2,250) (3,241) Less: Net loss attributable to noncontrolling interests 383 741 Net loss attributable to common stockholders $ (1,867) $ (2,500) Net loss attributable to common stockholders per share – basic and diluted $ (0.02) $ (0.02) Dividends declared per common share $ 0.10 $ 0.1875 Weighted average shares of common stock outstanding – basic and diluted 121,841,789 118,283,579 See notes to consolidated financial statements. 4 Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Three Months Ended March 31, 2009 2008 Operating Activities Net loss $ (2,250) $ (3,241) Adjustments to reconcile net loss to net cash provided by operating activities: Non-cash profit sharing allocation to consolidated fund 660 ─ Loss,including depreciation, from unconsolidated real estate fund 678 ─ Depreciation and amortization 61,074 56,749 Net accretion of acquired lease intangibles (10,101) (10,198) Gain on disposition of interest in unconsolidated real estate fund (5,573) ─ Amortization of deferred loan costs 607 362 Amortization of loan premium (1,229) (1,160) Non-cash market value adjustments on interest rate contracts 4,964 1,800 Non-cash amortization of stock-based compensation 2,489 3,291 Change in working capital components: Tenant receivables 864 703 Deferred rent receivables (2,003) (4,271) Accounts payable, accrued expenses and security deposits 8,224 3,282 Other (3,492) 6,726 Net cash provided by operating activities 54,912 54,043 Investing Activities Capital expenditures and property acquisitions (11,101) (627,103) Deconsolidation of Douglas Emmett Fund X, LLC (6,625) ─ Net cash used in investing activities (17,726) (627,103) Financing Activities Proceeds from long-term borrowings 82,640 833,850 Deferred loan costs (3) (2,010) Repayment of borrowings (106,665) (205,000) Net change in short-term borrowings (25,275) (4,000) Contributions by Douglas Emmett Fund X, LLC investors 66,074 ─ Contributions by noncontrolling interests 450 100 Distributions to noncontrolling interests (6,478) (8,251) Redemption of noncontrolling interests ─ (23,758) Repurchase of common stock (3,901) ─ Cash dividends (22,856) (19,221) Net cash (used in) provided by financing activities (16,014) 571,710 Increase (decrease) in cash and cash equivalents 21,172 (1,350) Cash and cash equivalents at beginning of period 8,655 5,843 Cash and cash equivalents at end of period $ 29,827 $ 4,493 Noncash transactions Investing activity related to contribution of properties to unconsolidated real estate fund $ 476,852 $ ─ Financing activity related to contribution of debt and noncontrolling interest to unconsolidated real estate fund $ (483,477) $ ─ See notes to consolidated financial statements. 5 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (in thousands, except shares and per share data) 1.
